

Exhibit 10.10
Heska Corporation
2014 Management Incentive Plan


1.            The Category Percentages for the 2014 MIP are as follows:


Title
Heska MIP
Executive Vice President-level
35.0% of base pay
Vice Presidents
35.0% of base pay
Managing Director(s)
25.0% of base pay
Directors
25.0% of base pay



 
Note: Due to role transitions, Category Percentages for Robert B. Grieve, Ph.D.
and Kevin S. Wilson will be as provided in their respective employment
agreements.



2.           The Plan Allocation for the 2014 MIP is as follows:


 
75% on overall achievement of the company-wide financial objective and 25% on
individual performance



3.           The Key Parameters for the 2014 MIP are as follows:


1) Pre-MIP Operating Income and 2) Revenue


4.            The Payout Structure for the 2014 MIP is as follows:


 
50% of Pre-MIP Operating Income in excess of $2,000,000, subject to an MIP
Payout maximum contribution of $1,350,000



Plus


If Pre-MIP Operating Income is $3,250,000 or more, 2.50% of Revenue in excess of
$85,000,000, subject to an MIP Payout maximum contribution of $450,000


The combined maximum payouts based on Pre-MIP Operating Income ($1,350,000) and
Revenue ($450,000), total $1,800,000 and shall be known as the "Maximum MIP
Payout".  Any MIP payment in excess of the Maximum MIP Payout shall be at the
sole and absolute discretion of the Compensation Committee.

 
 
 
 
